Citation Nr: 0212643	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  00-14 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disability.  


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1946 to 
January 1947.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a February 2000 rating decision from the Manila, 
Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO) that reopened the claim of entitlement to service 
connection for a psychiatric disability and denied 
entitlement to service connection for schizophrenia as not 
well-grounded.  

In March 2001, the Board affirmed the reopening of the claim.  
The case was then remanded to ensure compliance with The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which was signed into law on November 
9, 2000, and to obtain a VA examination and medical opinion, 
which was accomplished in October 2001.  This matter is now 
before the Board for appellate review.  


FINDING OF FACT

The medical evidence does not show diagnosis or treatment of 
a psychiatric disability in service or within one year after 
service or include a credible nexus opinion relating a 
currently diagnosed psychiatric disability to active service.  


CONCLUSION OF LAW

A chronic acquired psychiatric disability was not incurred in 
or aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 4.125(a) (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The claim may be decided on the merits because the VA 
fulfilled its duty to assist and inform the veteran in the 
development of the claim.  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  38 U.S.C.A. 
§ 5103A (West 2002).  In this case, the RO obtained the 
available service medical records and determined that, except 
for a single October 1999 private examination report, medical 
records from the identified health care providers were 
unavailable.  After the RO's June 2001 requests for medical 
records to the identified health care providers, the veteran 
filed an August 2001 statement that confirmed that the 
records were unavailable.  The two private doctors had died, 
the first private hospital's location was unknown, and the 
second private hospital had located no records under the 
veteran's name.  In any event, the October 1999 private 
examination report was obtained, and the veteran received a 
VA examination and medical opinion in October 2001.  The 
veteran filed lay statements with the RO and declined the 
opportunity for a hearing before the Board.  The March 2001 
Board remand, the RO's April 2001 and June 2001 letters to 
the veteran, the June 2002 rating decision, and the June 2002 
supplemental statement of the case informed the veteran of 
the applicable laws and regulations, including provisions of 
The Veterans Claims Assistance Act of 2000, and of the 
evidence needed to substantiate the claim.  Since the veteran 
was informed of the applicable laws and regulations and of 
the evidence needed to substantiate the claim and provided 
ample opportunity to submit such evidence, and the VA has 
also attempted to obtain such evidence, the VA has fulfilled 
its duty to assist and inform the veteran.  McKnight v. 
Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  

For the veteran to establish service connection for a chronic 
acquired psychiatric disability, the evidence must 
demonstrate that a psychiatric disability was contracted in 
the line of duty coincident with military service, or if pre-
existing such service, was aggravated therein.  38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.306.  

Direct service connection is not in order because the claims 
folder shows no in-service diagnosis or treatment of a 
psychiatric disability and includes no credible nexus opinion 
relating a current psychiatric diagnosis to active service.  
Service medical records show that the veteran was fit for 
general duty at the April 1946 induction examination and that 
his psychiatric health was normal at the January 1947 
separation examination.  Although the October 1999 private 
psychiatrist related schizophrenia to unidentified war 
experiences, he examined the veteran only one time over fifty 
years after service and based his opinion solely on the 
veteran's reports of his own history.  Evidence that is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute "competent medical evidence."  Grover v. West, 
12 Vet. App. 109, 112 (1999); LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  Lay statements from the veteran, his 
family, and friends, which attempted to relate an 
unidentified mental illness to active service, were not 
probative because a lay person is not competent to make a 
medical diagnosis or to render a medical opinion that relates 
a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In any event, service connection may be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  When a veteran 
served for at least 90 days during a period of war, such as 
this veteran did during World War II, and a chronic psychosis 
becomes manifest to a compensable degree within one year 
after the date of termination of such service, the chronic 
psychosis shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Presumptive service connection cannot be established because 
the medical evidence shows no diagnosis or treatment of a 
psychiatric disability within the first year after service.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  The veteran 
himself admitted that there were no available post-service 
medical records of psychiatric examination until October 
1999, over fifty years after service.  

It is also unclear whether the veteran's symptoms support 
diagnosis of a current psychiatric disability, as specified 
in the DSM-IV.  A valid claim requires proof of a present 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The October 1999 private psychiatrist stated a 
diagnosis of schizophrenia but did not state whether the 
veteran's symptoms met the DSM-IV criteria for a psychiatric 
diagnosis, whereas the October 2001 VA psychiatrist 
conclusively determined that the veteran's symptoms did not 
meet the DSM-IV criteria for diagnosis of a chronic acquired 
psychiatric disability.  At the October 2001 VA examination, 
the veteran exhibited no delusions or hallucinations, and he 
demonstrated good communication skills and smooth flow of 
thought processes.  His affect was appropriate, and his 
responses to the VA psychiatrist were rational and 
circumstantial but confabulatory.  For all these reasons, the 
VA psychiatrist concluded that the veteran's condition did 
not warrant diagnosis of any of the mental disorders 
according to DSM-IV.  

In the absence of diagnosis or treatment of a psychiatric 
disability in service or within one year after service and 
without a credible nexus opinion relating a current 
psychiatric disability to active service, entitlement to 
service connection for a chronic acquired psychiatric 
disability is not in order.  See 38 C.F.R. § 3.303, 
3.307(a)(3), 3.309(a); Pond, 12 Vet. App. at 346.  A 
preponderance of the evidence is against the claim, and the 
benefit of the doubt doctrine is not for application.  
38 U.S.C. § 5107; 38 C.F.R. § 3.102 (2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-55 (1990).  


ORDER

Entitlement to service connection for a chronic acquired 
psychiatric disability is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

